Case: 19-50373      Document: 00515246722         Page: 1    Date Filed: 12/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 19-50373
                                                                             FILED
                                                                     December 23, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN JOSE GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:18-CR-3208-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Juan Jose Garcia appeals from his jury trial conviction for importing 50
kilograms or more of marijuana for which he received an 18-month sentence.
Garcia argues that the district court abused its discretion in giving the jury an
instruction on deliberate ignorance.
       We review the district court’s decision to give a deliberate ignorance jury
instruction for abuse of discretion. See United States v. Ricard, 922 F.3d 639,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50373     Document: 00515246722     Page: 2   Date Filed: 12/23/2019


                                  No. 19-50373

654-55 (5th Cir. 2019). “[A] deliberate ignorance instruction should only be
given when a defendant claims a lack of guilty knowledge and the proof at trial
supports an inference of deliberate ignorance.”         Id. at 655-56 (internal
quotation marks and citation omitted). “An inference of deliberate ignorance
exists if there is evidence showing (1) subjective awareness of a high
probability of the existence of illegal conduct, and (2) purposeful contrivance to
avoid learning of the illegal conduct.” Id. at 656 (internal quotation marks and
citation omitted).
      Garcia denied having any knowledge that there were drugs in the
suitcase found in the trunk of his car. Yet there was substantial evidence that
Garcia was aware of a high likelihood that he was participating in criminal
activity. In a post-arrest interview, Garcia admitted to agents that he felt
something was wrong soon after his arrival in Juarez when his car was taken
for two hours by the people paying him to supposedly bring money from Mexico
into the United States. After the car was returned to Garcia, he noticed that
“it felt heavy, for some reason.” He also told agents he did not know the amount
of money he was supposedly bringing across the border, but knew his job
involved “something bad.” One of the people giving him instructions in Juarez
had a pistol in his waistband. The men in Juarez also placed a GPS tracker on
Garcia’s car, which would be removed after he met someone in a parking lot
after crossing the border. In addition, Garcia engaged in nervous and unusual
behavior when agents started asking him about the suitcase at the El Paso
border crossing. There is even more evidence showing Garcia’s subjective
awareness of a high probability he was engaged in criminal conduct, but what
we have already described is more than enough to support that requirement
for the deliberate ignorance instruction. See United States v. Farfan-Carreon,




                                        2
    Case: 19-50373    Document: 00515246722     Page: 3   Date Filed: 12/23/2019


                                 No. 19-50373

935 F.2d 678, 681 (5th Cir. 1991); United States v. Lara-Velasquez, 919 F.2d
946, 952 (5th Cir. 1990).
      Despite the highly suspicious circumstances, Garcia did not attempt to
determine the source of the heaviness of his vehicle or otherwise inquire about
what was put into his car during the two hours it was taken from him before
he crossed the border.      “[W]e have previously recognized that where the
likelihood of criminal wrongdoing is so high, and the circumstances
surrounding a defendant’s activities are extremely suspicious, a failure to
conduct further inquiry” supports a finding of deliberate ignorance. See United
States v. Freeman, 434 F.3d 369, 378 (5th Cir. 2005); see also United States v.
Brown, 871 F.3d 352, 356 (5th Cir. 2017).
      We reject Garcia’s argument that the deliberate ignorance instruction
was improperly used by the Government as a failsafe mechanism to relieve
itself of proving a mens rea. “[T]he same evidence that will raise an inference
that the defendant had actual knowledge of the illegal conduct ordinarily will
also raise the inference that the defendant was subjectively aware of a high
probability of the existence of illegal conduct.” Lara-Velasquez, 919 F.2d at
952. So the government’s argument that Garcia had actual knowledge did not
preclude the deliberate ignorance instruction.     See United States v. Orji-
Nwosu, 549 F.3d 1005, 1009 (5th Cir. 2008). Nor did the instruction otherwise
relieve the government of its burden.
      The judgment is AFFIRMED.




                                        3